Citation Nr: 9917567	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  98-07 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUES

1. Entitlement to service connection for dental conditions of 
the upper and lower molars.

2. Whether the veteran's countable income exceeds the limit 
for nonservice-connected pension benefits.



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs




INTRODUCTION

This appeal is from a November 1997 decision of the RO 
denying service connection for broken upper and lower molars 
and denying a permanent and total disability rating for 
nonservice-connected pension purposes; and from a December 
1997 letter to the veteran informing him that his income 
exceeded the limit for pension benefits.  It is not clear 
that the veteran is aware that pension has been denied on the 
two bases of excessive income and insufficient disability.  
This should be clarified by the RO.


REMAND

The veteran served on active duty from February 1943 to April 
1946.  He has requested a hearing before a member of the 
Board of Veterans' Appeals (Board) at the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case is remanded to the RO for 
the following action:

The veteran should be scheduled for a 
"Travel Board" hearing following the 
usual procedures under 38 C.F.R. § 20.704 
(1998).

After review by the RO, if any decision remains adverse to 
the appellant, a supplemental statement of the case should be 
issued.  Thereafter, subject to current appellate procedures, 
the case should be returned to the Board for further 
appellate consideration, if appropriate.  The appellant need 
take no further action unless otherwise informed, but may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




